         Case 2:21-cv-01034-CKD Document 3 Filed 06/14/21 Page 1 of 2


 1

 2                                    UNITED STATES DISTRICT COURT

 3                                    EASTERN DISTRICT OF CALIFORNIA

 4

 5   E. RED PROTSMAN,                                        1:21-cv-00922-SAB (PC)
 6                       Plaintiff,
 7                                                           ORDER TRANSFERRING CASE TO THE
             v.
                                                             SACRAMENTO DIVISION OF THE
 8   E. SMITH, et al.,                                       EASTERN DISTRICT OF CALIFORNIA

 9                       Defendant.
10
             Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
11
     U.S.C. § 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
12

13           In his complaint, Plaintiff alleges violations of his civil rights by defendants. The alleged

14   violations took place in San Joaquin County, which is part of the Sacramento Division of the

15   United States District Court for the Eastern District of California. Therefore, the complaint should

16   have been filed in the Sacramento Division.

17           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

18   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
19   will be transferred to the Sacramento Division. This Court will not rule on Plaintiff's request to
20   proceed in forma pauperis.
21           Good cause appearing, IT IS HEREBY ORDERED that:

22           1. This action is transferred to the United States District Court for the Eastern District of

23   California sitting in Sacramento; and

24           2. All future filings shall refer to the new Sacramento case number assigned and shall be

25   filed at:

26                                     United States District Court
                                       Eastern District of California
27                                     501 "I" Street, Suite 4-200
                                       Sacramento, CA 95814
28
                                                         1
        Case 2:21-cv-01034-CKD Document 3 Filed 06/14/21 Page 2 of 2


 1            3. This Court has not ruled on Plaintiff's request to proceed in forma pauperis.

 2

 3   IT IS SO ORDERED.
 4   Dated:     June 14, 2021
 5                                                         UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
